MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                       Feb 05 2020, 8:20 am
regarded as precedent or cited before any
                                                                                   CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General of Indiana

Jennifer Schrontz                                         Steven J. Hosler
Lafayette, Indiana                                        Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 5, 2020
of Parental Rights of:                                    Court of Appeals Case No.
                                                          19A-JT-1778
Z.C. (Minor Child),
                                                          Appeal from the Tippecanoe
          and                                             Superior Court
A.C. (Mother) & R.M. (Father),                            The Honorable Faith A. Graham,
Appellants-Respondents,                                   Judge
                                                          Trial Court Cause No.
        v.                                                79D03-1901-JT-5

The Indiana Department of
Child Services,
Appellee-Petitioner



Altice, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020                     Page 1 of 19
                                                Case Summary


[1]   In this consolidated appeal, A.C. (Mother) and R.M. (Father) (collectively,

      Parents) appeal from the involuntary termination of their parental rights to their

      son Z.C. (Child). Parents present independent arguments challenging the

      sufficiency of the evidence supporting the termination order.


[2]   We affirm.


                                        Facts & Procedural History


[3]   Child was born in July 2013. Mother was Child’s custodial parent. Father has

      never established paternity, but a 2017 DNA test confirmed his paternity during

      the underlying CHINS proceedings.


[4]   On August 10, 2017, the Indiana Department of Child Services (DCS) became

      involved with the family and took custody of Child on an emergency basis.

      The facts related to DCS taking Child into emergency custody were set out by

      the trial court as follows:


              [Mother] was stopped by law enforcement on August 10, 2017
              for driving a stolen vehicle that was associated with a homicide
              in Iowa. [Child] and four (4) other adults were also in the
              vehicle. Two (2) of the adults were arrested on outstanding
              warrants from Iowa. Mother was arrested for auto theft,
              possession of spice (synthetic marijuana), and driving while
              suspended. Mother also had two (2) active writs for her arrest.
              Mother’s bond was set for $20,000 while awaiting extradition to
              Iowa for questioning about the homicide. [Child] was
              interviewed and it was believed [Child] also witnessed the
              homicide. [Father] could not be located. Additionally, [Child]
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 2 of 19
              was behind on immunizations. [Child] was placed in foster care
              as no appropriate relatives were located.


      Appellants’ Appendix Vol. II at 24. Child has remained out of Mother’s (or

      Father’s) home since his removal.


[5]   On August 14, 2017, DCS filed a petition alleging that Child, then four years

      old, was a child in need of services (CHINS) and included in the petition’s

      allegations were details of Father’s extensive criminal history. Father, who

      lived in Chicago at the time and had not seen Child since May, appeared at the

      initial hearing and detention hearing held that same day. Mother appeared in

      the custody of the sheriff. The trial court ordered that Child remain in foster

      care and also ordered, among other things, genetic testing and supervised

      parenting time.


[6]   At the fact-finding hearing on October 12, 2017, Mother appeared and admitted

      the allegations in the CHINS petition. Father did not appear, except by

      counsel, because he had become incarcerated in Illinois for armed robbery on

      August 25, 2017. As a result, the trial court took the matter under advisement

      and continued the fact-finding hearing to November 20, 2017. The trial court

      found Child to be a CHINS. In the CHINS order, the court noted, among

      other things, the dire circumstances leading to DCS involvement, Mother’s lack

      of stable housing and employment after being released from incarceration, and

      Father’s current incarceration and his lengthy criminal history.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 3 of 19
[7]    Pursuant to the dispositional order issued in January 2018, Parents were

       ordered to complete substance abuse assessments and follow all recommended

       treatment, complete parenting assessments and follow all recommendations,

       submit to random drug screens, and participate in supervised parenting time.

       Additionally, Mother was ordered to participate in home-based case

       management, and Father was ordered to establish paternity. Later, by October

       2018, Mother was also ordered by the court to complete a mental health

       assessment and follow all treatment recommendations.


[8]    Father was incarcerated for all but the first two weeks of the CHINS case and

       unable to participate in services or parenting time. Mother’s compliance with

       the case plan, as will be set out in more detail below, was incomplete and

       sporadic. As a result, following a permanency hearing in October 2018, the

       trial court changed the permanency plan to concurrent plans of reunification

       and adoption. By the end of 2018, Mother was incarcerated again.


[9]    Following a permanency hearing on January 23, 2019, at which Parents

       appeared while in custody, the plan was changed to adoption and the court

       ordered DCS to initiate termination proceedings. DCS filed a petition for

       involuntary termination of parent-child relationship (TPR petition) against

       Parents on January 29, 2019.


[10]   Fact-finding hearings on the TPR petition were held on March 1 and 22, 2019.

       The trial court took the matter under advisement and then issued its order

       terminating Parents’ parental rights on July 4, 2019. In its order, the trial court


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 4 of 19
made numerous findings of fact, none of which is challenged by Parents. We

note the following findings related to Mother’s participation with services:


        10. Home-based case management services were referred to
        assist Mother with housing, employment, transportation, access
        to resources, and connecting with other service providers to
        complete assessments. Mother started case management with
        Lifeline in October of 2017 but made limited to no progress.
        Mother missed seven (7) sessions. Mother was hard to contact
        and moved from place to place. Mother indicated that she had
        housing and employment, but neither were verified. Mother was
        not receptive to suggestions. Services with Lifeline terminated in
        January of 2018 as Mother’s whereabouts were unknown.


        11. Mother was referred to a new provider for case
        management in August of 2018, but services were terminated in
        November of 2018 due to lack of attendance. During that time,
        Mother obtained employment but was unemployed again by
        November and waiting to start a new job. Mother also located
        housing but was in the process of losing the housing by
        November. The home-based case manager tried to help Mother
        schedule a mental health assessment, but Mother had not
        accomplished this when services ended….


        12. At the time of the termination hearing, Mother was
        employed and had been employed for all but about three (3)
        months of the CHINS case when she was not incarcerated.
        However, Mother failed to demonstrate an ability to maintain
        stable housing. Mother is currently renting one (1) room in a
        house with access to common areas.


        13. Mother refused to participate in mental health services
        until December of 2018. Mother indicated she did not complete
        the mental health assessment reporting she did not want to be on
        medication after five (5) years of being “normal.” Mother further

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 5 of 19
        reported she was afraid of the court and DCS learning the
        severity of her mental health. Mother has extensive mental
        health history and reported she was inpatient at LaRue Carter for
        two and one-half (2 ½) years from ages sixteen (16) to eighteen
        (18). Mother was also adamant about not taking medication.


        14. Mother attended inpatient mental health treatment in
        December 2018 at Sycamore Springs for approximately five (5)
        days to address anxiety, anger, and homicidal thoughts as well as
        spice and ecstasy abuse. Mother reported her depression and
        anxiety increased after being arrested for helping her brother after
        he committed a murder and that she began hearing voices.
        Mother reported PTSD symptoms and homicidal ideations
        towards people who are aggressive.… Mother was diagnosed
        with Bipolar, severe spice use, and severe recurrent MDD use.
        Mother’s discharge plan was to enter a partial hospitalization
        program with multiple prescribed medications. There is no
        evidence Mother completed any recommended treatment after
        leaving Sycamore Springs.


        15. Mother failed to participate in individual therapy. Mother
        was not responsive to attempts to initiate services in October
        2017 and failed to attend two (2) scheduled appointments. On
        December 11, 2017, Mother arrived late for an appointment and
        was unable to be seen. [She had already missed three previous
        appointments.] Mother failed to attend on December 13, 2017
        and was placed on a six (6) month waitlist. Attempts to reinitiate
        services with Mother in July 2018 were unsuccessful. Mother
        missed an appointment on August 16, 2018 and never engaged in
        any further therapy services.


        16. Mother failed to participate in a substance abuse
        assessment as ordered. Mother indicates that she completed a
        “substance reflection” during her inpatient hospitalization for
        mental health. Mother did not participate in substance use
        treatment …. Mother failed to submit to any drug screens until
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 6 of 19
        July of 2018. Mother tested positive on three (3) screens in
        September of 2018 (opiates/hydrocodone/hydromorphone).
        Mother submitted to other drug screens until her incarceration in
        December 2018.


        17. During the CHINS case, Mother was on house arrest, in
        work release, and incarcerated at various points. In November of
        2017, Mother was convicted of Possession of a Synthetic Drug or
        Lookalike Substance (Class A Misdemeanor) from an arrest at
        the beginning of the CHINS case. A probation violation was
        filed on June 28, 2019 and a warrant was issued for Mother’s
        arrest. Mother was arrested in July of 2018 on a warrant for
        failure to appear and driving while suspended. Mother was on
        house arrest in November of 2018 but had to return to work
        release due to a lack of housing. Mother had four (4) conduct
        violations from November 2018 until she was sent back to jail on
        December 28, 2018, shortly after she left Sycamore Springs. In
        January of 2019, a Petition to Execute Community Corrections
        Sentence in Custody was filed. Mother was held in custody
        without bond until February 8, 2019.


        18.      Mother failed to participate in a parenting assessment.


        19. Mother never progressed beyond fully supervised visits.
        Mother was discharged from at least three (3) agencies for non-
        compliance, missed visits, and failure to make or maintain
        contact. Between October 2017 to January 2018, Mother
        attended only twelve (12) of nineteen (19) scheduled visits.
        Services were discontinued as Mother’s whereabouts were
        unknown. Mother resumed visits in February 2018 but was
        terminated within approximately four (4) weeks after getting
        upset and refusing to work with the provider. Mother stopped
        attending parenting time with a third provider in May 2018.
        Mother did not contact DCS until mid-June 2018 at which time
        Mother’s visits were ordered to be therapeutically supervised.
        Mother attended visits fairly consistently until November 2018
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 7 of 19
               when she missed three (3) visits. Mother’s last visit with [Child]
               was in mid-December of 2018 prior to Mother’s hospitalization
               and incarceration. After release from incarceration in February
               2019, Mother failed to contact DCS to resume any visits before
               the start of the termination hearing. Mother’s cancellation of
               visits at the last minute caused emotional distress for [Child] who
               would have violent outbursts.


       Id. at 25-27.


[11]   The trial court made the following unchallenged findings regarding Father:


               20. Father has not established paternity for [Child], but a
               DNA test has confirmed biological parentage. Father reports
               providing care for [Child] in Chicago for a month or two (2) at a
               time prior to the CHINS case when Mother would get
               overwhelmed….


               21. Father has an extensive criminal history since at least
               2011. Father was convicted of Operating While Never Receiving
               License (2011), False Informing (2012), Strangulation and
               Domestic Battery (2013), Theft (2013), Criminal Recklessness
               with a Deadly Weapon (2014), Trespass (2014), Failure to Stop
               After Accident with Unattended Vehicle (2016), and Theft
               (2016). Father’s criminal history includes multiple warrants for
               failing to appear and multiple probation violations. Father was
               previously ordered to serve time in the Indiana Department of
               Correction.


               22. Father was incarcerated approximately two (2) weeks after
               [Child] was removed from the care of the parents. Father was
               incarcerated in the Cook County Jail in Illinois on August 25,
               2017. Father was convicted of Aggravated Armed Robbery and
               sentenced to ten (10) years incarceration. Father remained at the
               Cook County Jail until being transported to the Illinois

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 8 of 19
        Department of Correction (IDOC) in December of 2018 where
        he remains. Father’s expected release date is June 2021. Father
        believes, with good time credit for a program, he may be released
        or transferred to Work Release in approximately one (1) year. If
        so, Father plans to enter a halfway house for ninety (90) days
        during which time [Child] would not be allowed to reside with
        Father. Father will also be on parole for two (2) years after
        release from IDOC.


        23. No services were available for Father at the Cook County
        Jail. Upon transfer to IDOC, Father started a substance abuse
        program called Westcare in January 2019. Prior to incarceration,
        Father submitted to only one (1) drug screen which tested
        positive for marijuana. Father did not complete a substance
        abuse assessment or a parenting assessment. Father attended two
        (2) visits before his incarceration in August of 2017 at which time
        [Child] had just turned four (4) years old. Father has not visited
        [Child] since then and [Child] is now nearly six (6) years old.


        24. Father has exhibited a pattern of criminal activity,
        incarceration, failure to appear in court, and probation violations
        both before and after [Child’s] birth. Father’s charges for
        Strangulation and Domestic Battery were filed in December of
        2012. Mother appears to be the victim of those offenses and may
        have been pregnant with [Child] at the time. Father’s criminal
        behavior intensified after [Child’s] birth. Father’s most serious
        conviction (Aggravated Armed Robbery) occurred during the
        CHINS case.


        25. Father wants [Child] to be placed with relatives or remain
        in foster care until Father’s release from incarceration.
        Background checks have excluded relatives as placement options.
        [Child] would have to wait for Father to complete a ten (10) year
        sentence and the [sic] wait additional time for Father to complete
        services and establish stability.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 9 of 19
       Id. at 27.


[12]   With regard to Child, the court made the following finding:


               26. At the onset of the CHINS case, [Child] would have
               outbursts during which he threw himself on the floor, kicking and
               hitting. [Child] frequently used foul language and was aggressive
               to other children. During the CHINS case, [Child] participated
               in play therapy during which he discussed seeing “bad people”
               with guns and acted out bad people burning him while showing
               the therapist scars on his leg. It is clear that [Child] experienced
               a lot of trauma and did not have many boundaries. During
               therapy, [Child] has worked on coping skills, increasing
               empathy, behavior issues, role playing, boundaries, and healthy
               self-expression. [Child] has continued to struggle with his
               behavior including hyperactivity, irritability, impulsiveness,
               lying, stealing, disobedience, stubbornness, aggressive behavior,
               lack of attention span, violent outbursts, and quick and drastic
               mood changes. Mother was resistant to recommendations for
               medication. [Child] completed a psychological assessment and
               attended Selah Academy, which is a structured academy that
               specialized in behavioral issues. [Child] has been making some
               progress in therapy with increasing empathy and improving some
               behaviors. [Child] is placed in a foster home that is willing to
               adopt and appears to be adjusting well.


               27. CASA Staff Advocate, Leigh Ann Fricke, supports
               termination of parental rights and adoption in the best interests of
               [Child] as neither parent can provide a safe, stable, and nurturing
               environment. Father’s historical pattern of criminal activity and
               incarceration continues, and Mother has not participated in
               services to address her mental health. CASA believes Mother’s
               refusal to complete a mental health assessment has hindered the
               CHINS case. CASA also believed the parents cannot address the
               high needs of [Child] who requires an environment with lots of
               routine. CASA notes [Child] is the worst case of chronic trauma

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 10 of 19
               she has observed in a child. [Child] continues to make comments
               about someone being run over by a car and other things he has
               seen. CASA believes [Child] has experienced a huge trauma that
               has not yet been addressed.


               28. [Child] needs permanency now in order to address his
               trauma experiences in a safe and supportive environment.
               [Child] cannot wait any longer for either parent to resolve their
               own issues. Delaying permanency will have continued negative
               consequences for [Child’s] mental and emotional well-being.


       Id. at 28.


[13]   Based on its findings of fact, the trial court ultimately concluded:


               1.     There is a reasonable probability the conditions that
               resulted in removal of [Child] from the care of the parents or the
               reasons for continued placement outside the home will not be
               remedied. Mother and Father have failed to demonstrate the
               ability or willingness to make lasting changes from past
               behaviors. There is no reasonable probability that Father will
               refrain from criminal behavior or that Mother will address her
               mental health issues to care and provide adequately for [Child].


               2.     Continuation of the parent-child relationships poses a
               threat to the well-being of [Child] who needs stability in life.
               [Child] needs parents with whom he can form a permanent and
               lasting bond who will provide for his emotional, psychological,
               and physical well-being. [Child’s] well-being would be
               threatened by keeping him in parent-child relationships with
               Mother and Father whose own choices and actions have made
               them unable to meet [Child’s] needs.


               3.    DCS has a satisfactory plan of adoption for the care and
               treatment of [Child] following termination of parental rights….
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 11 of 19
               4.    For the foregoing, reasons, it is in the best interests of
               [Child] that the parental rights of [Mother] and [Father] be
               terminated.


       Id. at 28-29. Parents now appeal from the termination order.


                                            Discussion & Decision


[14]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess

       the evidence, we will set aside its judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied. In light of the applicable clear and convincing

       evidence standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[15]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 12 of 19
       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[16]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things, that one of the following is true:


                (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. DCS must also prove

       by clear and convincing evidence that termination is in the best interests of the

       child and that there is a satisfactory plan for the care and treatment of the child.

       I.C. § 31-35-2-4(b)(2)(C), (D); I.C. § 31-37-14-2. Mother and Father present

       different sufficiency arguments on appeal. We will address each in turn.


                                                       Father




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 13 of 19
[17]   Father argues that there is insufficient clear and convincing evidence that the

       conditions resulting in Child’s removal will not be remedied. In this regard,

       Father contends that he was “an active caregiver before his conviction” and is

       “capable of providing for his son upon his release [from prison] in the near

       future.” Appellants’ Brief at 8. Further, he assets that he “was not the reason for

       the initial removal” of Child. Id.


[18]   Father’s challenge fails for several reasons. First, he ignores the fact that the

       trial court found that clear and convincing evidence also established that the

       continuation of the parent-child relationship posed a threat to Child’s well-

       being. I.C. § 31-35-2-4(b)(2)(B) is written in the disjunctive and, thus, requires

       the trial court to find only one of the requirements of the subsection by clear

       and convincing evidence. See In re L.S., 717 N.E.2d at 209. “Standing alone,

       the finding that the parent-child relationship posed a threat to the well-being of

       [Child] satisfies the requirement listed in subsection (B).” Id. In other words,

       we need not reach Father’s arguments related to I.C. § 31-35-2-4(b)(2)(B)(i).


[19]   Moreover, there was sufficient evidence to support the trial court’s conclusion

       that a reasonable probability existed that the conditions resulting in Child’s

       removal or continued placement outside Father’s home will not be remedied.


               In making such a determination, the court must judge a parent’s
               fitness to care for his or her child at the time of the termination
               hearing, taking into consideration evidence of changed
               conditions. Due to the permanent effect of termination, the trial
               court also must evaluate the parent’s habitual patterns of conduct
               to determine the probability of future neglect or deprivation of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 14 of 19
                the child. The statute does not simply focus on the initial basis
                for a child’s removal for purposes of determining whether a
                parent’s rights should be terminated, “but also those bases
                resulting in the continued placement outside the home.” In re
                A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. A
                court may properly consider evidence of a parent’s prior criminal
                history, drug and alcohol abuse, history of neglect, failure to
                provide support, and lack of adequate housing and employment.


       In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (some citations omitted).


[20]   Father’s argument improperly focuses on the reasons for Child’s initial removal

       from Mother’s home, but the more apt consideration with respect to Father is

       why Child has been placed in foster care rather than with Father. The primary

       reason is clear – Father’s extensive criminal history. The trial court noted a

       pattern of criminal activity and incarceration that began before Child’s birth,

       continued during Mother’s pregnancy with Child, and intensified after Child’s

       birth in July 2013. Father’s history includes convictions for violent offenses,

       such as strangulation and domestic battery (2013), criminal recklessness with a

       deadly weapon (2014), and aggravated armed robbery (2018). The latter is his

       most serious conviction, for which he was arrested only two weeks after Child

       was placed in foster care (rather than his home) during the CHINS proceedings

       and sentenced to ten years. Since that time, Father has been incarcerated and

       unable to participate in services 1 or exercise parenting time with Child, who



       1
        We recognize that Father started a drug treatment program about two months before the termination
       hearing with hopes of an early release. There are little to no details in the record regarding this program or
       Father’s progress therein.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020                   Page 15 of 19
       Father has not seen since August 2017. Father’s expected release date from

       prison is not until June 2021, and even then, he will be in no position to care for

       Child, who by that time will have been in foster care for nearly four years. 2


[21]   The trial court’s conclusion that there is no reasonable probability that Father

       will refrain from criminal behavior and be able to care and provide adequately

       for Child is supported by the evidence. Moreover, Father does not challenge

       the trial court’s alternative conclusion that continuation of the parent-child

       relationship poses a threat to Child’s well-being. Accordingly, we affirm the

       termination of the parent-child relationship between Father and Child.


                                                           Mother


[22]   Mother presents only a brief argument on appeal. That is, she contends that

       termination is not in Child’s best interests because she is “capable of caring for

       her son” and bonded with him. Appellants’ Brief at 8. She claims that the

       evidence shows that she is “making progress with her mental health, that she is

       employable, and capable of providing good housing.” Id. at 15. We reject

       Mother’s invitation to reweigh the evidence.




       2
         Father is not on equal footing with the fathers in the cases he cites on appeal. See e.g., Rowlett v. Vanderburgh
       Cty. Off. of Family & Children, 841 N.E.2d 615, 623 (Ind. Ct. App. 2006) (termination reversed where father
       maintained a relationship with his children while incarcerated on drug charges, made a good faith effort to
       better himself as a person and a parent while in prison by taking college courses and over 1000 hours of
       individual and group services, and was scheduled to be released within six weeks of the termination hearing),
       trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020                     Page 16 of 19
[23]   In making the best-interests determination, the trial court is required to look

       beyond the factors identified by DCS and consider the totality of the evidence.

       In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The court must

       subordinate the interest of the parent to those of the child and need not wait

       until a child is irreversibly harmed before terminating the parent-child

       relationship. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,

       199 (Ind. Ct. App. 2003). Our Supreme Court has explained that

       “[p]ermanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have

       previously held that the recommendations of the case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.”

       In re J.S., 906 N.E.2d at 236.


[24]   The evidence establishes that Mother has made little progress with services and

       was discharged by a number of providers. She did not complete home-based

       management services, a parenting assessment, individual therapy, or a

       substance abuse assessment and only sporadically participated in supervised

       parenting time with Child. Mother tested positive for opiates as recently as

       September 2018 and was reincarcerated December 2018 through February

       2019. She finally obtained a mental health assessment in December 2018 but

       did not complete the recommended treatment and did not contact DCS or




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 17 of 19
       reestablish parenting time upon her subsequent release from jail. Further,

       Mother failed to demonstrate an ability to maintain stable housing.


[25]   Based on Mother’s lack of progress, significant concerns related to her

       untreated mental health, and Child’s need for stability and permanency, the

       CASA opined that termination was in Child’s best interests. The CASA

       explained that a stable consistent routine and environment was especially

       important for Child and noted the trauma he has experienced in the past:


               I would say, and I’ve worked with many, many, many different
               children, that this is the most chronic case of an, or a traumatized
               child. I don’t know what has happened to this child prior to
               coming on to this case, um, but I believe we haven’t even gotten
               to the surface of what this child’s been through. He’s going to
               need continual therapy to address his mental health needs.


       Transcript at 66.


[26]   Similarly, the current DCS family case manager testified that she believed

       continuation of the parent-child relationship would be harmful to Child because

       Mother had been unable to establish stability with regard to her mental health

       and her environment. She testified that it was in Child’s best interests to be

       adopted into a home that can care for his needs.


[27]   The evidence supports the trial court’s finding that delaying permanency will

       have continued negative consequences for Child’s mental and emotional well-

       being. Child needs and deserves permanency now, which Mother cannot



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 18 of 19
       provide. Ample evidence establishes that termination of Mother’s parental

       right is in Child’s best interests.


[28]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1778 | February 5, 2020   Page 19 of 19